PER CURIAM:
Givionne Richardo Jordan petitions for a writ of mandamus, claiming there has been undue delay by the district court in disposing of his motion to compel production of his sentencing transcripts. The district court entered its final judgment order denying Jordan’s 28 U.S.C. § 2255 motion, and that judgment disposed of Jordan’s pending motions, including his motion to compel production of transcripts. This court subsequently denied a certificate of appealability and dismissed his appeal of that order. See United States v. Jordan, 223 Fed.Appx. 272 (4th Cir.2007) (unpublished). We therefore deny Jordan’s petition for a writ of mandamus as moot. We grant Jordan leave to proceed in forma pauperis in this court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.